Citation Nr: 0701828	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04- 28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The appellant had service with the New York National Guard 
from April 1952 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction lies in the Reno, Nevada RO.  

In May 2005, the appellant had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present claim, the appellant has verified service with 
the New York National Guard from April 1952 to February 1985.  
The RO has attempted to obtain verification of any periods of 
active duty for training (ACDUTRA) during this time, but 
those efforts have been unsuccessful.  It is noted that 
ARPERSCOM reported that there were no records at that 
location.  Nevertheless, it appears that the appellant likely 
served some period of ACDUTRA and/or inactive duty training 
(INACDUTRA), particularly during the early years of National 
Guard service from April 1952 to April 1955 when he claims he 
underwent several months of training, including training on 
heavy weapons, and from April 1955 to April 1961 when he was 
an ammunition handler.  At his May 2005 hearing the appellant 
testified that he had eight weeks of basic training with the 
Army in 1953 at Fort Dix, New Jersey.  The Board feels that 
an additional effort should be made to specifically verify 
any periods of ACDUTRA or INACDUTRA.  

The Board notes that copies of service medical records 
apparently obtained from the Adjutant General of New York are 
largely illegible although an October 1975 examination report 
shows pure tone thresholds for all frequencies of 10 in the 
right ear and 5 in the left ear.  Hearing loss was first 
indicated on a VA outpatient record in 2000.  A private 
record of October 2001, many years after service, shows 
puretone thresholds were 40 at 4000 Hertz bilaterally.  This 
would meet the definition of hearing loss disability under 
38 C.F.R. § 3.385 assuming that the proper testing method was 
followed.  The Board believes that the appellant should be 
afforded an examination to determine whether or not he has a 
hearing loss disability and whether, assuming he was 
subjected to some heavy weapons fire during periods of 
ACDUTRA or INACDUTRA from 1952 to 1961, any current hearing 
loss is related to such exposure.  It is also noted that he 
was employed as an automobile assembler and at his May 2005 
he related that he had been exposed to noise while working 
for the New York Transit System.

In light of the above, the case is REMANDED for the following 
action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request verification specifically of 
periods of ACDUTRA and INACDUTRA for the 
appellant from the National Personnel 
Records Center. 

3.  Obtain legible copies of the service 
medical examinations currently of record.

4.  Request from the Defense Finance and 
Accounting Service (DEFAS) records of the 
appellant pertaining to pay that may show 
any status on ACDUTRA or INACDUTRA.  

5.  After the completion of #1-4, the 
RO/AMC should schedule the appellant for an 
appropriate VA examination.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  
Audiological evaluation must be 
accomplished.  The examiner should 
ascertain from the appellant his employment 
history, noting also that he was employed 
as an automobile assembler at one time.  
The examiner is asked to express an opinion 
as to the following question, as 
appropriate: 

(a) Does the appellant currently 
experience hearing loss and tinnitus.

(b) If the answer to (a) is yes, then is 
it more likely, at least as likely as not 
(a 50 percent probability), or unlikely 
that the etiologies of hearing loss and 
tinnitus are related to the ammunition 
fire experienced periodically during any 
periods of active duty for training or 
inactive duty training from 1952 to 1961.  

5. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
appellant claim.  If the benefit sought on 
appeal remains denied, the appellant should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the appellant of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. 
section 3.655.  He should also be afforded the 
opportunity to respond to that SSOC before the 
claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



